Citation Nr: 1720140	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-18 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include on the basis of an undiagnosed illness.

2.  Entitlement to service connection for irritable bowel syndrome (IBS), to include on the basis of an undiagnosed illness.

3.  Entitlement to service connection for chronic skin rashes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1986 to March 1990 and from September 1990 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 
 
In January 2017, the Veteran appeared with his representative for a Travel Board hearing before the undersigned; a transcript of which is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, review of the record reveals that the claims must be remanded for additional development prior to appellate consideration.  The RO did not provide the Veteran with examinations with respect to his claimed disabilities.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  


First, the Board turns to the Veteran's claimed IBS disability, to include on the basis of an undiagnosed illness.  Service treatment records (STRs) reflect complaints of symptoms including abdominal pain, cramping, and diarrhea in-service.  In April 1987, the Veteran was diagnosed with viral gastroenteritis.  In December 1988, the Veteran presented with complaints of blood in his stool.  At that time, a fissure was noted in the Veteran's right rectal area.  Post-service VA medical treatment records (MTRs) further reflect symptoms ordinarily attributable to IBS.  For instance, VA treatment records dated in May 1999 reflect complaints of abdominal pain "for the past 5 years."  At that time, the examiner noted a "burning pain, [with] no relation to food."  The examiner further noted "blood in [the Veteran's] stool for a couple of months, only on occult."  Treatment records dated in October 1999 reflect "recurrent nausea and abdominal pain."  In June 2000, the Veteran presented with complaints of abdominal pain and cramping 6 or more hours at a time, almost daily.  Treatment records dated in January 2009 reflect IBS on the Veteran's active problems list, with a diagnosis date of September 2007.  In August 2014, the Veteran was diagnosed with diarrhea and prescribed medication, i.e., Lomotil.  In October 2015, the Veteran again presented with complaints of diarrhea and was diagnosed with viral gastroenteritis and colitis, not otherwise specified.  As such, the Board finds that a medical examination and opinion commenting on the evidence of record is necessary in order to adjudicate the claim.  See McLendon, supra.

Next, the Board turns to the Veteran's claimed chronic skin rash disability.  In a letter of support dated in November 2008, the Veteran's spouse reported the Veteran experiencing "recurring rash[es] that appeared on his right arm and in between his legs."  STRs reflect complaints itching, burning, and redness in-service.  In November 1987, the Veteran presented with complaints of a rash under his arms.  At that time, physical examination revealed a rash, non-infected, but pruritic, i.e., itchy, with sore burn like tissue.  In March 1987, the Veteran again presented with complaints of a rash.  In June 1987, the Veteran presented with dermatological complains.  At that time, the examiner noted "occasional white flakiness," and assessed "possible eczema."  In December 1989, the Veteran presented with complaints of a rash in his groin area, which he described as "itchy and red."  The Veteran was diagnosed with tinea cruris.  Post-service VA MTRs further reflect symptoms of a skin disability.  For instance, VA treatment records dated in January 2014 reflects complaints of a recurrent "rash to bilateral groin for 10-15 years."  Physical examination revealed "dry, hyperpigmented coalescing patches [] in both groin regions."  The Veteran was diagnosed with a fungal rash.  Moreover, treatment records dated in April 2017 reflect "rash and other non-specific skin eruptions" on the Veteran's active problems list.  As such, the Board finds that a medical examination and opinion commenting on the evidence of record is necessary in order to adjudicate the claim.  See McLendon, supra.

Finally, the Board turns to the Veteran's claimed CFS disability, to include on the basis of an undiagnosed illness.  Initially, the Board recognizes that the Veteran is a Persian Gulf Veteran.  As mentioned, the Veteran testified at a travel board hearing in January 2017.  At that time, the Veteran reported complaints of symptoms, including headaches, sleep disturbance, pharyngitis, fatigue, and generalized muscle aches and weakness.  The Veteran further reported taking medication, i.e., Flexeril, to relieve muscle pain.  Although the Veteran indicated he does not have a current diagnosis of CFS, he reported chronic symptoms which may be manifestations of an undiagnosed illness.  See 38 C.F.R. § 3.317(b).

STRs dated in February and November 1989, respectively, indicate reports of frequent or severe headaches.  Notably, frequent or severe headaches were not reported on the Veteran's report of medical history at the time of entrance.  STRs also reflect complaints of sore throat.  Report of VA examination dated in March 1995 reflects a diagnosis of migraine syndrome.  Report of a Persian Gulf Questionnaire dated in March 1995 reflects complaints of fatigue and difficulty sleeping.  Post-service VA MTRs dated in November 1998 reflect several complaints, including severe headaches and body aches, with an assessment of "chronic headaches, [unknown] etiology."  Treatment records dated May 1999 reflect an assessment of "chronic headaches."  Further, treatment records dated in August 1999 noted complaints of headaches "since the Gulf War."  The Veteran described the pain as "throbbing," and the frequency as "3-4 times per week . . . lasting 2-3 days."  Treatment records dated in August 2016 reflect continued complaints of headaches.  As such, the Board finds that a medical examination and opinion commenting on the evidence of record is necessary in order to adjudicate the claim.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed skin condition.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a.  Does the Veteran currently have any dermatological disability?  If so, the examiner should identify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed skin disorder is etiologically related to active military service.  

b.  If Veteran's dermatologic symptoms cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.


2.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed IBS disability.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a.  Does the Veteran currently have an IBS disability?  If so, the examiner should identify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is etiologically related to active military service.  

b.  If Veteran's gastrointestinal symptoms cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.


3.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed CFS disability.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a.  Does the Veteran currently have a CFS disability?  If so, the examiner should identify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is etiologically related to active military service.  

b.  If Veteran's fatigue symptoms cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




